The determination by the arbitrators of the preliminary question of fraud was not an award within the meaning of the Arbitration Law and was not subject to a motion either to confirm or to vacate. The propriety of the conclusion announced by the arbitrators on that issue can only be reviewed upon application to confirm or vacate the award finally disposing of all the issues submitted. Order affirmed, with twenty dollars costs and disbursements. Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.